                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            NORTHERN DIVISION

BRENITAZE MOORE, #960770,                      )
                      Plaintiff,               )
                                               )      No. 2:17-cv-4
-v-                                            )
                                               )      Honorable Paul L. Maloney
CATHERINE BAUMAN,                              )
                          Defendant.           )
                                               )

                                     JUDGMENT

      In accordance with the order entered on this date (ECF No. 17), and pursuant to Fed.

R. Civ. P. 58, JUDGMENT hereby enters.

THIS ACTION IS TERMINATED.

IT IS SO ORDERED.

Date: January 31, 2020                                /s/ Paul L. Maloney
                                                      Paul L. Maloney
                                                      United States District Judge
